DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed June 11, 2021, for the 16/635,588 application, which is being examined under the first inventor to file provisions of the AIA .
The amendment to claim 51 is noted.
Claims 46-66 are pending and have been fully considered.
New grounds of rejection follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 58, the basis of the parts per million (ppm) concentration is not clear; the basis could be volume or mass; depending on the phase of the mercury-containing hydrocarbon fluid (e.g., vapor), the basis leads to drastic differences in ppm by volume and ppm by mass.  Consequently, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-57 and 59-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2007/0122619 A1).
Yang et al discloses “[s]orbents for removal of mercury and other pollutants from gas streams, such as a flue gas stream from coal-fired utility plants, and methods for their manufacture and use” [abstract].  Note that the instant specification states “[u]se according to the present invention comprises using the copper sulfide of the invention to remove heavy metals such as mercury from fluid streams such as liquid or gaseous fluid streams. The fluid streams may comprise water streams, flue gas streams…” [see page 16 of the same].  Consequently, it is the position of the Office that the flue gas stream of Yang et al corresponds to the mercury-containing hydrocarbon fluid stream of the instant application.  The sorbent is prepared by reacting a metal salt such as CuCl2 with a sulfide such as Na2S in situ during incipient wetness [paragraph 0020], wherein the “[s]ulfide loading level can be stoichiometric (1:1 atomic ratio) or different than that of the metal ion” [paragraph 0022].  Yang et al further discloses “[a]dditional steps according to embodiments of the invention may include drying and milling the fly ash sorbent. Drying may be accomplished by any means such as static, spray-drying, microwave drying, or on a moving belt at a temperature between about 25 and 200o C. for 0 to 15 hours, preferably between about 60 and 150o C., most preferably between about 90 and 120o C” [paragraph 0024].  Note that while Yang et al does not disclose the XPS spectrum and the XRPD spectrum of the fresh, active absorbent, since the copper and sulfur sources for rejuvenation are the same as those of the instant application and the method of preparation of the absorbent is the same or similar [see, e.g., paragraphs 0068 and 0069 of the published application: “[t]he copper salt is typically a copper salt that is soluble in water….More preferably, the copper salt is copper (II) chloride” and “[e]xamples of sulfiding agents include sodium sulfide…”; see also page 9 of the instant specification: “drying the copper sulfide temperature of less than 100oC” and page 12 of the same: “for every one mole of the copper salt present, the copper salt is contacted with from 1.1 to 1.5 moles of sulfiding agent, more preferably from 1.05 to 1.2 moles of sulfiding agent, and most preferably 1.1 moles of sulfiding agent”], it is expected that the XPS spectrum and the XRPD spectrum of the fresh, active absorbent is the same as well.  In other words, it is the position of the Office that the same reactants used in the reaction to form CuS is a sufficient condition to produce the same with the recited XPS spectrum, absent evidence to the contrary.  Note that this assertion is consistent with the requirement that “[d]uring patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification’” [see MPEP 2111; it may be that a sufficient condition includes a certain reaction time, temperature, etc.; however, such requires an interpretation that is narrower than a broadest reasonable interpretation requiring the same reactants alone].  Note that the prior disclosure of “sorbents for removal of mercury and other pollutants from gas streams, such as a flue gas stream” renders obvious the separating step of instant claim 1.
With respect to claims 53-56, for the same reasons as discussed above with respect to the XPS spectrum and the XRPD spectrum of the fresh, active absorbent, it is expected that the fresh, active absorbent is in nanocrystalline form with the crystallites having no dimensions greater than 250 nm including a width and depth from 5 to 50 nm and in round or ovular shape.
With respect to claim 57, since the recited limitation covers all options (inorganic or organic), the Hg in the feedstock of the reference must meet the limitation.
With respect to claims 59 and 60, note that it is well known in the art that flue gases comprise methane and CO2, which are components of natural gas.  Therefore, natural gas would have been obvious to one of ordinary skill in the art, whether in vapor or liquid form.
With respect to claim 62, the sorbent does not appear to comprise a binder.
With respect to claim 63, Yang et al discloses a fly ash support [paragraph 0018], wherein it is well known in the art that fly ash comprises alumina and silica.
With respect to claim 64, see Example 7 wherein contact takes place at 170o C [paragraph 0043].

With respect to claim 66, see figure 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Clark (US 2008/0275278 A1), which discloses “[t]he feedstocks [comprising coal – Examiner’s insertion] are first gasified using pure oxygen in a primary combustion chamber, wherein a flue gas comprising methane, hydrogen, carbon monoxide, and carbon dioxide is generated” [paragraph 0019] and Hill et al (US 4,243,640), which discloses the alumina content of fly ash [column 6, lines 16-19].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
August 9, 2021